Moción de auto perentorio de mandamus hecha en corte abierta al formularse la con-*942testación al auto alternativo expedido. No habiéndose ne-gado ni refutado ninguno de los hechos alegados por el peti-cionario y que fueron admitidos substancialmente por el de-mandado en las varias audiencias y en los alegatos sobre la cuestión de si debía o no expedirse dicho auto alternativo, y siendo idénticas las cuestiones que se promovieron a las some-tidas anteriormente, y ya resueltas en contra del demandado y por los fundamentos del caso referido de Jiménez v. Reily, 30 D. P. R. 626, se declara con lugar la moción y se ordena la reposición del peticionario. A solicitud del demandado, sin embargo si se hiciese en o antes del 28 del corriente toda vez que el sábado 29 es el último día de la presente sesión, la ex-pedición del auto perentorio quedará en suspenso hasta el 1 de octubre próximo a fin de dar oportunidad al demandado para una solicitud de auto de error y demás documentos ne-cesarios para la, revisión de esta resolución y .para que dicho auto de error produzca los efectos de supersedeas.